Citation Nr: 1441237	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-02 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a separate compensable rating for gastroesophageal reflux (GERD), currently included within a 20 percent evaluation for diabetes mellitus.

3.  Entitlement to an initial compensable rating for a bilateral hearing loss disability.

4.  Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010, September 2011, and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  

The RO issued a September 2011 rating decision granting service-connection with a 0 percent evaluation for a bilateral hearing loss disability.  The Veteran filed a timely Notice of Disagreement (NOD) in January 2012.  The record does not indicate that a Statement of the Case (SOC) has been issued in response to the January 2012 NOD.

Similarly, the RO issued a July 2013 rating decision denying service connection for a right shoulder condition.  The Veteran filed a timely Notice of Disagreement (NOD) in July 2013.  The record does not indicate that a Statement of the Case (SOC) has been issued in response to the July 2013 NOD.

The issue of entitlement to an increased rating for chronic ear disease/chronic suppurative otitis media has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

PTSD and GERD

The Veteran's most recent VA PTSD examination was in March 2010.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since that examination the Veteran has claimed that his condition has worsened significantly, specifically in June 2013 and July 2014 statements.  As a result, a new examination is warranted to determine the current severity of the Veteran's PTSD symptoms. 

Similarly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected GERD to determine if a separate compensable rating is warranted.  The Veteran's most recent VA diabetes examination which addressed the symptoms associated with GERD was in January 2009.  Since that examination, the Veteran has essentially claimed a worsening of his condition.  As a result, a new examination is warranted to determine the current severity of the Veteran's GERD symptoms.

Bilateral Hearing Loss Disability and Right Shoulder

As previously discussed, a SOC was not issued with respect to the Veteran's claim for an initial compensable rating for a bilateral hearing loss disability or service connection claim for a right shoulder condition.  The Veteran did submit an appropriate notice of disagreement (NOD) after the respective rating decisions.  As a SOC was not issued for either condition, the Board does not have jurisdiction over these matters and they must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case referable to the Veteran's increased rating claim for a bilateral hearing loss disability.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

2.  Issue a Statement of the Case referable to the Veteran's service connection claim for a right shoulder condition.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

3.  Schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his PTSD. The claims folder (including relevant Virtual VA and VBMS records) and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all protocols for rating PTSD.  A multi-axial diagnosis must be rendered, and a Global Assessment of Functioning (GAF) score must be assigned.  The examiner must describe this GAF score in terms of social and occupational impairment.  All opinions must be supported by a complete rationale in a typewritten report.

4.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the current severity of his service-connected GERD.  The claims folder, and any pertinent evidence in Virtual VA or VBMS, must be made available to the examiner in conjunction with the examination.  Any necessary studies or tests should be performed, and the examination report should comply with all appropriate protocols for rating GERD.  The examiner should obtain a detailed clinical history from the Veteran.  

A rationale for all requested opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



